Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Fukuchi (US 2004/00484305. 
Regarding claim 1, Fukuchi teaches a deposition preventive plate arranged on an outer periphery of a cathode electrode (19) capable of holding a target material inside a sputtering apparatus, the deposition preventive plate (17,Fig. 1) comprising: a base material; and a sprayed deposit arranged over the base material and containing Si without containing any other metal ([0011], [0033]).  
Regarding claim 3, Fukuchi teaches the sprayed deposit contains Si having an atomic concentration of 66.7 atm % or more ([0033]).  
Regarding claim 4, Fukuchi teaches the sprayed deposit has a surface roughness of 10 um or more [0033]. 
Regarding claim 5, Fukuchi teaches the sprayed deposit has a resistance value of 100 ohms or more because it teaches a silicon thin film [0011], [0033]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi (US 2004/0084305) in view of Liu (US 20170145553). 
Regarding claim 7, Fukuchi teaches a sputtering apparatus comprising: 
a processing vessel (Fig. 1); 
a cathode electrode arranged inside the processing vessel and capable of holding a target material (19); 
holding a substrate (22) onto which sputtered particles from the target material are made to adhere; 
a power source connected to the cathode electrode and applying voltage to the cathode electrode [0024];
and a deposition preventive plate (17) that includes a base material and a sprayed deposit arranged over the base material and containing Si without containing any other metal, and is arranged on an outer periphery of the cathode electrode (19, [0011], [0033]).  
Fukuchi does not explicitly teach an anode electrode arranged inside the processing vessel and capable of holding a substrate onto which sputtered particles from the target material are made to adhere. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plate of Liu by providing the an anode electrode arranged inside the processing vessel and capable of holding a substrate (111, [0023]) onto which sputtered particles from the target material are made to adhere, as taught by Liu, because it would 
Regarding claim 8, Fukuchi does not teach the deposition preventive plate further includes a film having a resistance value smaller than a resistance value of the sprayed deposit between the base material and the sprayed deposit.  
Liu teaches a film (aluminum coating) having a resistance value smaller than a resistance value of the sprayed deposit (silicide) between the base material and the sprayed deposit (204, [0027]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plate of Fukuchi by providing the deposition preventive plate further includes a film having a resistance value smaller than a resistance value of the sprayed deposit between the base material and the sprayed deposit, as taught by Liu, because it would 
Regarding claim 9, Fukuchi teaches wherein the sprayed deposit of the deposition preventive plate contains Si having an atomic concentration of 66.7 atm% or more ([0033]).  
Regarding claim 10, Fukuchi teaches wherein the sprayed deposit of the deposition preventive plate has a surface roughness (Rz) of 10 um or more [0033].  
Regarding claim 11, Fukuchi teaches wherein the sprayed deposit of the deposition preventive plate has a resistance value of 100 ohms or more because it teaches a silicon thin film [0011], [0033]  


Claims 2, 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi as applied to claim 1 above and Fukuchi and Liu as applied to claim 7 above, and further in view of Sato (US 2003/0121777). 
Regarding claims 2 and 8, Fukuchi does not teach a film having a resistance value smaller than a resistance value of the sprayed deposit between the base material and the sprayed deposit.  
Sato teaches a film (aluminum coating, 5) having a resistance value smaller than a resistance value of the sprayed deposit (titanium 4, Fig. 4 and 5) between the base material (2) and the sprayed deposit (4, [0072-0075]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plate of Liu by providing the deposition preventive plate further includes a film having a resistance value smaller than a resistance value of the sprayed deposit between the base material and the sprayed deposit, as taught by Sato, because it would prevent peeling of an adhered film deposited during a sputtering process [0052]. 
Regarding claims 6 and 12, Fukuchi teaches and the sprayed deposit has a film thickness of 50 pm or more and 100 pm or less [0033].
Fukuchi does not teach wherein the film having the resistance value smaller than the resistance value of the sprayed deposit has a film thickness of 100 pm or more and 600 pm or less,
Sato directed to a sputtering apparatus teaches a sprayed aluminum film (5) deposited as a stress relief layer [0072]) over which a thermal expansion relief layer 4 is sprayed to prevent peeling of an adhered film deposited during a sputtering process [0052]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the film having the resistance value smaller than the resistance value of the sprayed deposit of Liu by providing it has a film thickness of 100 .mu.m or more and 600 .mu.m or less, as taught . 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN J BRAYTON/Primary Examiner, Art Unit 1794